This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A15-1648

                                     Larry Grimlie,
                                      Appellant,

                                           vs.

                                   Mohamed El Deeb,
                                     Respondent

                                  Filed May 31, 2016
                                       Affirmed
                                     Worke, Judge

                              Wright County District Court
                               File No. 86-CV-14-1355

Larry Grimlie, Monticello, Minnesota (pro se appellant)

Todd P. Young, Roseville, Minnesota (for respondent)

      Considered and decided by Worke, Presiding Judge; Halbrooks, Judge; and Smith,

Tracy, Judge.

                        UNPUBLISHED OPINION

WORKE, Judge

      Appellant argues that the district court erred in denying him recovery for preparing

an estimate for repairs to respondent’s property. We affirm.
                                         FACTS

       Respondent Mohamed El Deeb owns Bolton Buffalo Farm. From 2008-2011, he

also leased another farm, Waverly Stallion Station Ranch.

Horse shelters and bale feeders at Waverly

       El Deeb purchased two horse shelters and two bale feeders from appellant Larry

Grimlie to keep at Waverly. In 2010, El Deeb asked Grimlie to repair the shelters and

feeders. The parties agreed on pricing, and Grimlie removed the shelters and feeders

from Waverly to repair them. Grimlie thereafter refused to return El Deeb’s property. In

early 2012, Grimlie sold El Deeb’s shelters and feeders to a third party.

Windstorm damage at Buffalo Farm

       On October 26, 2010, a windstorm caused damage at Buffalo Farm. El Deeb filed

a claim with his insurer, Chubb Insurance. Grimlie submitted a bid. Chubb agreed to

pay for repairs based on Grimlie’s estimate. But nobody made any representation to

Chubb that Grimlie was contracted to do the repairs; in fact, Chubb requested that El

Deeb obtain more than one bid, and told him to “use the contractor of [his] choice.” El

Deeb entered into a written contract with AA Contracting, Inc.

Complaint

       In March 2014, Grimlie filed a complaint, alleging that El Deeb contracted with

him to prepare the estimate and make the repairs and then breached their contract by

hiring a different contractor. El Deeb filed a counterclaim seeking reimbursement for the

shelters and feeders.




                                             2
           Following a court trial, the district court concluded that Grimlie failed to show

that he and El Deeb entered into an agreement regarding the contracting bid. The district

court dismissed Grimlie’s complaint because El Deeb was entitled to request multiple

bids, was not obligated to accept a particular bid, and credibly testified that he chose AA

over Grimlie because it is a licensed contractor and Grimlie is not. The district court also

concluded that El Deeb established that Grimlie converted the shelters and feeders by

selling them to a third party after Grimlie did not receive the contracting bid. This appeal

follows.

                                       DECISION

Contract

       Grimlie first argues that the estimate he prepared for the storm-damage repairs at

Buffalo Farm was a legal contract.

       The existence of a contract is a question of fact to be determined by the fact-

finder. Morrisette v. Harrison Int’l Corp., 486 N.W.2d 424, 427 (Minn. 1992). An

appellate court will not set aside findings of fact unless they are clearly erroneous. Minn.

R. Civ. P. 52.01. “Findings of fact are clearly erroneous only if the reviewing court is left

with the definite and firm conviction that a mistake has been made.” Fletcher v. St. Paul

Pioneer Press, 589 N.W.2d 96, 101 (Minn. 1999) (quotation omitted); see Rogers v.

Moore, 603 N.W.2d 650, 656 (Minn. 1999) (stating that if there is reasonable evidence

tending to support the district court’s findings of fact, an appellate court will not reverse

those findings).




                                              3
       Here, the district court found that the parties never entered into a written contract.

Grimlie concedes that it was El Deeb’s “verbal request” that created the contract. The

district court found that Grimlie merely submitted a bid, and concluded that an

unsuccessful bidder is not entitled to damages. See Tel. Assocs., Inc. v. St. Louis Cty. Bd.,

364 N.W.2d 378, 382 (Minn. 1985) (stating that the general rule is that an unsuccessful

bidder is not entitled to damages). The district court was correct.

       A contractor’s bid is an offer. 1 Samuel Williston, Williston on Contracts § 4:10,

338-39 (Richard A. Lord ed., 4th ed. 1990) (stating general rule that bid is considered an

offer). But El Deeb did not accept Grimlie’s offer. El Deeb requested several bids and

testified that he chose a contractor licensed to build homes, something that Grimlie is not

licensed to do. El Deeb entered into a contract with AA, demonstrating his rejection of

Grimlie’s offer. Grimlie’s estimate may have been used by Chubb to determine the

reasonable cost of the repairs, but any contract for the repairs would have been between

Grimlie and El Deeb, not Grimlie and Chubb. Cf. Holman Erection Co. v. Orville E.

Madsen & Sons, Inc., 330 N.W.2d 693, 695 (Minn. 1983) (stating that no contract is

formed between a general and subcontractor when the general contractor merely lists the

subcontractor in a bid).

        Grimlie raises a promissory-estoppel argument for the first time on appeal.

Because Grimlie did not raise this theory in district court, we decline to address it. Thiele

v. Stich, 425 N.W.2d 580, 582 (Minn. 1988) (stating that appellate courts do not address

issues or theories not raised in district court).




                                                4
      Grimlie also claims that repairing the shelters and feeders was part of the

performance of the contract for the storm-damage repairs. But the evidence shows that

El Deeb’s shelters and feeders that Grimlie agreed to repair had no connection to the

damage at Buffalo Farm. Thus, Grimlie’s assertion is baseless.

Unjust enrichment

      Grimlie also argues that El Deeb was unjustly enriched “by retaining the overhead

and profit due” him. This court reviews a denial of an unjust-enrichment claim, which is

an equitable remedy, for an abuse of discretion. ServiceMaster of St. Cloud v. GAB Bus.

Servs., Inc., 544 N.W.2d 302, 305 (Minn. 1996) (stating that unjust enrichment is an

equitable remedy); City of Cloquet v. Cloquet Sand & Gravel, Inc., 312 Minn. 277, 279,

251 N.W.2d 642, 644 (1977) (stating standard of review for equitable relief).

      A party succeeds on an unjust-enrichment claim when he establishes that (1) a

person received something of value, (2) the recipient was not entitled to the thing of

value, and (3) it would be unjust to allow the recipient to retain the benefit. Schumacher

v. Schumacher, 627 N.W.2d 725, 729 (Minn. App. 2001).              Generally, an unjust-

enrichment claim does not lie simply because a party benefits from the efforts of another;

instead, “it must be shown that a party was unjustly enriched in the sense that the term

unjustly could mean illegally or unlawfully.” First Nat’l Bank of St. Paul v. Ramier, 311
N.W.2d 502, 504 (Minn. 1981) (quotation omitted); see Park-Lake Car Wash, Inc. v.

Springer, 394 N.W.2d 505, 514 (Minn. App. 1986) (stating that “unjust” can also mean

“unconscionable by reason of a bad motive”).




                                            5
      Here, Grimlie prepared an estimate and Chubb paid El Deeb’s claim. But Chubb

did not pay El Deeb’s claim because Grimlie prepared an estimate. Nothing in the record

shows that El Deeb was unjustly enriched because Grimlie prepared an estimate that

Chubb used to determine the reasonableness of the cost of the repairs.

      Affirmed.




                                            6